Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
Claims 1-4 are pending and are presented for this examination.
Priority
Receipt is acknowledged of certified copies of papers submitted under 35 U.S.C 119(a)-(d), which papers have been placed of record in the file.
Information Disclosure Statement
The information disclosure statement (IDS) was submitted on 07/01/2021, 05/27/2020 and 01/08/2020 and is in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement is being considered by the examiner.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 1-4 are rejected under 35 U.S.C. 103(a) as being unpatentable over Shigesato (CN1461357A).
As for claims 1-4, Shigesato discloses a single oriented silicon sheet comprising a steel sheet as base steel sheet, a tension insulation film (i.e. claimed insulation coating) and amorphous silicon dioxide  as main film-like external oxidized oxide film in the interface of the base steel sheet and the tension insulation film (i.e. presently claimed intermediate layer arranged in contact with the base steel sheet).
Since a section area ratio of an granular oxide relative to the external oxidized oxide film is 2% or more,  the area of granular oxide reads on instant claimed local oxidized area.  Hence, a thickness of film-like external oxidized oxide film where the granular oxide is included and a thickness where the granular oxide is not included are expected.
It is noted Shigesta does not expressly disclose the thickness of film-like external oxidized oxide film where the granular oxide is included and thickness of film-like external oxidized oxide film where the granular oxide is not included as required by instant claims 1, 3-4.
However, broad range of film thickness of an external oxidized oxide film being 2-500 nm overlaps instant claimed thickness.  Section area ratio of granular oxide relative to the external oxidized oxide film being 2% or more.  Hence, assume width of the granular oxide is same as external oxidized oxide film, it is reasonable to suggest length ratio of granular oxide relative to the external oxidized oxide film is 2% or more which overlaps instant claim 2 required 0.1-12%.
Furthermore, Table 1 (Page 7) demonstrates by controlling heat treatment temperature (Col 3), structure of film-like external oxidized oxide film including thickness (Col 4)and section area ratio of an granular oxide relative to the external oxidized oxide film (Col 5) can be adjusted to arrive at desired film residual area rate (Col 6) such that good tension insulating film adhesion is achieved (Col 8) such that higher heat treatment temperature leads to  higher thickness, higher section area ratio and higher film residual area rate.
If a particular parameter is recognized as a result-effective variable, then the determination of the optimum or workable ranges of said parameter might be characterized as routine experimentation. See MPEP 2144.05 II.
In the instant case, it would have been obvious to one skill in the art, at the time the invention is made to adjust heat treatment temperature, structure of film-like external oxidized oxide film including thickness (Col 4)and section area ratio of an granular oxide relative to the external oxidized oxide film,  as result effective variables on the grain oriented steel sheet of Shigesato for achieving instant claims 1, 3-4 required thicknesses range.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jenny Wu whose telephone number is (571)270-5515. The examiner can normally be reached on 9am-5:30pm Monday through Friday.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Keith Hendricks can be reached on (571)272-1401. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/JENNY R WU/Primary Examiner, Art Unit 1733